 1
 2                                                                       FILED IN THE
                                                                     U.S. DISTRICT COURT
                                                               EASTERN DISTRICT OF WASHINGTON
 3
 4                                                             Aug 14, 2019
                                                                    SEAN F. MCAVOY, CLERK
 5
 6                         UNITED STATES DISTRICT COURT
 7                      EASTERN DISTRICT OF WASHINGTON
 8
 9   JUSTIN D.,                                      No. 2:18-CV-00227-JTR
10
                  Plaintiff,                        ORDER GRANTING
11                                                  DEFENDANT’S MOTION FOR
12                       v.                         SUMMARY JUDGMENT
13   COMMISSIONER OF SOCIAL
14   SECURITY,
15
                  Defendant.
16
17         BEFORE THE COURT are cross-motions for summary judgment. ECF
18   Nos. 13, 14. Attorney Dana C. Madsen represents Justin D. (Plaintiff); Special
19   Assistant United States Attorney Alexis Toma represents the Commissioner of
20   Social Security (Defendant). The parties have consented to proceed before a
21   magistrate judge. ECF No. 6. After reviewing the administrative record and the
22   briefs filed by the parties, the Court DENIES Plaintiff’s Motion for Summary
23   Judgment and GRANTS Defendant’s Motion for Summary Judgment.
24                                   JURISDICTION
25         Plaintiff filed an application for Supplemental Security Income (SSI) on
26   September 16, 2014, Tr. 115, alleging his disability began on May 1, 2013, Tr.
27   240, due to depression, posttraumatic stress disorder (PTSD), social anxiety, and
28   lower back pain, Tr. 315. The application was denied initially and upon


     ORDER GRANTING DEFENDANT’S MOTION - 1
 1   reconsideration. Tr. 151-54, 158-60. Administrative Law Judge (ALJ) Lori
 2   Freund held a hearing on September 22, 2016 and heard testimony from Plaintiff,
 3   medical expert Harvey Alpern, M.D., psychological expert Margaret Moore, Ph.D.,
 4   and vocational expert Fred Cutler. Tr. 44-95. The ALJ issued an unfavorable
 5   decision on August 14, 2017. Tr. 18-33. The Appeals Council denied review on
 6   May 24, 2018. Tr. 1-5. The ALJ’s August 14, 2017 decision became the final
 7   decision of the Commissioner, which is appealable to the district court pursuant to
 8   42 U.S.C. §§ 405(g), 1383(c). Plaintiff filed this action for judicial review on July
 9   20, 2018. ECF Nos. 1, 4.
10                                 STATEMENT OF FACTS
11           The facts of the case are set forth in the administrative hearing transcript, the
12   ALJ’s decision, and the briefs of the parties. They are only briefly summarized
13   here.
14           Plaintiff was 29 years old at the date of application. Tr. 240. Plaintiff
15   attended special education courses, and the highest grade he completed was the
16   Ninth. Tr. 316. His reported work history includes the jobs of cashier, fast food
17   worker, and construction laborer. Tr. 316, 323. When applying for benefits
18   Plaintiff reported that he stopped working on April 30, 2013 because of his
19   conditions. Tr. 315.
20                                STANDARD OF REVIEW
21           The ALJ is responsible for determining credibility, resolving conflicts in
22   medical testimony, and resolving ambiguities. Andrews v. Shalala, 53 F.3d 1035,
23   1039 (9th Cir. 1995). The Court reviews the ALJ’s determinations of law de novo,
24   deferring to a reasonable interpretation of the statutes. McNatt v. Apfel, 201 F.3d
25   1084, 1087 (9th Cir. 2000). The decision of the ALJ may be reversed only if it is
26   not supported by substantial evidence or if it is based on legal error. Tackett v.
27   Apfel, 180 F.3d 1094, 1097 (9th Cir. 1999). Substantial evidence is defined as
28   being more than a mere scintilla, but less than a preponderance. Id. at 1098. Put


     ORDER GRANTING DEFENDANT’S MOTION - 2
 1   another way, substantial evidence is such relevant evidence as a reasonable mind
 2   might accept as adequate to support a conclusion. Richardson v. Perales, 402
 3   U.S. 389, 401 (1971). If the evidence is susceptible to more than one rational
 4   interpretation, the court may not substitute its judgment for that of the ALJ.
 5   Tackett, 180 F.3d at 1097. If substantial evidence supports the administrative
 6   findings, or if conflicting evidence supports a finding of either disability or non-
 7   disability, the ALJ’s determination is conclusive. Sprague v. Bowen, 812 F.2d
 8   1226, 1229-30 (9th Cir. 1987). Nevertheless, a decision supported by substantial
 9   evidence will be set aside if the proper legal standards were not applied in
10   weighing the evidence and making the decision. Brawner v. Secretary of Health
11   and Human Services, 839 F.2d 432, 433 (9th Cir. 1988).
12                      SEQUENTIAL EVALUATION PROCESS
13         The Commissioner has established a five-step sequential evaluation process
14   for determining whether a person is disabled. 20 C.F.R. § 416.920(a); see Bowen
15   v. Yuckert, 482 U.S. 137, 140-42 (1987). In steps one through four, the burden of
16   proof rests upon the claimant to establish a prima facie case of entitlement to
17   disability benefits. Tackett, 180 F.3d at 1098-99. This burden is met once the
18   claimant establishes that physical or mental impairments prevent him from
19   engaging in his previous occupations. 20 C.F.R. § 416.920(a)(4). If the claimant
20   cannot do his past relevant work, the ALJ proceeds to step five, and the burden
21   shifts to the Commissioner to show (1) the claimant can make an adjustment to
22   other work, and (2) the claimant can perform specific jobs that exist in the national
23   economy. Batson v. Comm’r of Soc. Sec. Admin., 359 F.3d 1190, 1193-94 (9th
24   Cir. 2004). If the claimant cannot make an adjustment to other work in the
25   national economy, he is found “disabled”. 20 C.F.R. § 416.920(a)(4)(v).
26                            ADMINISTRATIVE DECISION
27         On August 14, 2017, the ALJ found that from September 16, 2014 through
28   the date of the August 14, 2017 decision, Plaintiff was not disabled as the term is


     ORDER GRANTING DEFENDANT’S MOTION - 3
 1   defined in the Social Security Act.
 2         At step one, the ALJ found Plaintiff had not engaged in substantial gainful
 3   activity since September 16, 2014, the date of application. Tr. 20.
 4         At step two, the ALJ determined that Plaintiff had the following severe
 5   impairments: degenerative disc disease of the lumbar spine, mild; obesity;
 6   polysubstance dependence (alcohol, cannabis, history of methamphetamine);
 7   personality disorder; antisocial/cluster B; and depression, unspecified. Tr. 20.
 8         At step three, the ALJ found that Plaintiff did not have an impairment or
 9   combination of impairments that met or medically equaled the severity of one of
10   the listed impairments. Tr. 21.
11         At step four, the ALJ assessed Plaintiff’s residual function capacity and
12   determined he could perform a range of light work with the following limitations:
13
           The claimant can occasionally lift and carry a maximum of 20 pounds
14         and can frequently lift and carry a maximum of 10 pounds. The
15         claimant can sit for one hour at one time for a total of six hours in an
           eight-hour workday with normal breaks. He requires a cane for
16         ambulation. The claimant can stand and walk for one hour at a time for
17         a total of four hours in an eight-hour workday with normal breaks. The
           claimant can frequently use his left foot for operation of foot controls.
18
           He can occasionally stoop, balance, kneel, crouch and crawl. The
19         claimant can occasionally climb ramps, stairs, ladders, ropes and
20         scaffolds. The claimant can perform simple and repetitive tasks. He
           can occasionally interact with coworkers and supervisors on a
21         superficial basis, but he can never perform tandem tasks. He would
22         work best away from the public. The claimant can tolerate occasional
           changes in work settings.
23
24   Tr. 23. The ALJ identified Plaintiff’s past relevant work as fast-food worker,
25   construction worker, cashier II, and car cleaner and found that he could not
26   perform this past relevant work. Tr. 31.
27         At step five, the ALJ determined that, considering Plaintiff’s age, education,
28   work experience and residual functional capacity, and based on the testimony of


     ORDER GRANTING DEFENDANT’S MOTION - 4
 1   the vocational expert, there were other jobs that exist in significant numbers in the
 2   national economy Plaintiff could perform, including the jobs of garment sorter,
 3   inspector-packer, and table worker. Tr. 32. The ALJ concluded Plaintiff was not
 4   under a disability within the meaning of the Social Security Act from September
 5   16, 2014, through the date of the ALJ’s decision. Tr. 32.
 6                                         ISSUES
 7         The question presented is whether substantial evidence supports the ALJ’s
 8   decision denying benefits and, if so, whether that decision is based on proper legal
 9   standards. Plaintiff contends the ALJ erred by failing to properly weigh Plaintiff’s
10   symptom statements and by failing to properly weigh the medical opinions in the
11   record. ECF No. 13. Additionally, Plaintiff argues that these errors were not
12   harmless and requests the Court remand the matter for an immediate award of
13   benefits. Id.
14                                      DISCUSSION
15   1.     Plaintiff’s Symptom Statements
16         Plaintiff contests the ALJ’s determination that Plaintiff’s symptom
17   statements were unreliable. ECF No. 13 at 12-13.
18         It is generally the province of the ALJ to make determinations regarding the
19   reliability of Plaintiff’s symptom statements, Andrews, 53 F.3d at 1039, but the
20   ALJ’s findings must be supported by specific cogent reasons, Rashad v. Sullivan,
21   903 F.2d 1229, 1231 (9th Cir. 1990). Absent affirmative evidence of malingering,
22   the ALJ’s reasons for rejecting the claimant’s testimony must be “specific, clear
23   and convincing.” Smolen v. Chater, 80 F.3d 1273, 1281 (9th Cir. 1996); Lester v.
24   Chater, 81 F.3d 821, 834 (9th Cir. 1995). “General findings are insufficient:
25   rather the ALJ must identify what testimony is not credible and what evidence
26   undermines the claimant’s complaints.” Lester, 81 F.3d at 834.
27         The ALJ found Plaintiff’s statements concerning the intensity, persistence,
28   and limiting effects of his symptoms to be “not entirely consistent with the medical



     ORDER GRANTING DEFENDANT’S MOTION - 5
 1   evidence and other evidence in the record.” Tr. 25. Specifically, the ALJ found
 2   that (1) Plaintiff’s allegations were not supported by the medical evidence, Tr. 25,
 3   28, (2) Plaintiff’s allegations were inconsistent with his reported activities, Tr. 28,
 4   and (3) Plaintiff’s allegations were inconsistent with the minimal and sporadic
 5   treatment in the record, Tr. 25, 28.
 6          A.    Medical Evidence
 7          The ALJ’s first reason for rejecting Plaintiff’s symptom statements, that they
 8   were inconsistent with the medical evidence, was not properly challenged by
 9   Plaintiff. ECF No. 13 at 12-13.
           An ALJ may cite inconsistencies between a claimant’s testimony and the
10
     objective medical evidence in discounting the claimant’s testimony. Bray v.
11
     Comm’r of Soc. Sec. Admin., 554 F.3d 1219, 1227 (9th Cir. 2009). However, this
12
     cannot be the only reason the ALJ provides for rejecting such testimony. See
13
     Lester, 81 F.3d at 834 (ALJ may not discredit the claimant’s testimony as to
14
     subjective symptoms merely because they are unsupported by objective evidence);
15
     Rollins v. Massanari, 261 F.3d 853, 857 (9th Cir. 2001) (Although it cannot serve
16
     as the sole ground for rejecting a claimant’s credibility, objective medical evidence
17
     is a “relevant factor in determining the severity of the claimant’s pain and its
18
     disabling effects.”).
19
           Here, the ALJ repeatedly found that Plaintiff’s allegations of symptoms were
20
     not supported by the medical evidence. Tr. 25 (“the claimant’s statements
21
     concerning the intensity, persistence and limiting effects of these symptoms are not
22
     entirely consistent with the medical evidence and other evidence in the record . .
23
     .”); Tr. 28 (“The claimant’s allegation that he can do very little due to worsening
24
     low back pain and leg pain does not correspond with the very mild objective
25
     findings. . .”); Tr. 28 (“the objective medical evidence again does not document
26
     clinical findings of abnormality that in any way establish total disability under the
27
     Social Security Act or corroborate the degree of symptomatology and limitation
28


     ORDER GRANTING DEFENDANT’S MOTION - 6
 1   the claimant has alleged . . .”). Plaintiff’s Motion for Summary Judgment did not
 2   address this reason. ECF No. 13 at 12-13. Therefore, this Court is not required to
 3   address it. See Carmickle v. Comm’r, Soc. Sec. Admin., 533 F.3d 1155, 1161 n.2
 4   (9th Cir. 2008). The Ninth Circuit explained the necessity for providing specific
 5   argument:
 6
           The art of advocacy is not one of mystery. Our adversarial system relies
 7         on the advocates to inform the discussion and raise the issues to the
 8         court. Particularly on appeal, we have held firm against considering
           arguments that are not briefed. But the term “brief” in the appellate
 9         context does not mean opaque nor is it an exercise in issue spotting.
10         However, much we may importune lawyers to be brief and to get to the
           point, we have never suggested that they skip the substance of their
11
           argument in order to do so. It is no accident that the Federal Rules of
12         Appellate Procedure require the opening brief to contain the
13         “appellant’s contentions and the reasons for them, with citations to the
           authorities and parts of the record on which the appellant relies.” Fed.
14         R. App. P. 28(a)(9)(A). We require contentions to be accompanied by
15         reasons.
16   Independent Towers of Wash. v. Wash., 350 F.3d 925, 929 (9th Cir. 2003).1
17   Moreover, the Ninth Circuit has repeatedly admonished that the court will not
18   “manufacture arguments for an appellant” and therefore will not consider claims
19   that were not actually argued in appellant’s opening brief. Greenwood v. Fed.
20   Aviation Admin., 28 F.3d 971, 977 (9th Cir. 1994). By failing to address the
21   argument in his opening brief, Plaintiff waived it.
22         Plaintiff’s Reply briefing did address this reason. ECF No. 15 at 1-3.
23   However, instead of addressing the examples provided by the ALJ in support of
24   her determination, Plaintiff simply argued that the medical evidence did support
25   his statements. Id. This amounts to offering an alternative interpretation of the
26
27         1
               Under the current version of the Federal Rules of Appellate Procedure, the
28   appropriate citation would be to FED. R. APP. P. 28(a)(8)(A).


     ORDER GRANTING DEFENDANT’S MOTION - 7
 1   evidence, which will not be considered by the Court. Thomas v. Barnhart, 278
 2   F.3d 947, 954 (9th Cir. 2002).
 3         B.      Reported Activities
 4         The ALJ’s second reason for rejecting Plaintiff’s symptom statements, that
 5   they were inconsistent with Plaintiff’s reported activities, is not specific, clear and
 6   convincing.
 7         A claimant’s daily activities may support an adverse credibility finding if (1)
 8   the claimant’s activities contradict his other testimony, or (2) “the claimant is able
 9   to spend a substantial part of his day engaged in pursuits involving performance of
10   physical functions that are transferable to a work setting.” Orn v. Astrue, 495 F.3d
11   625, 639 (9th Cir. 2007) (citing Fair v. Bowen, 885 F.2d 597, 603 (9th Cir. 1989)).
12   “The ALJ must make ‘specific findings relating to [the daily] activities’ and their
13   transferability to conclude that a claimant’s daily activities warrant an adverse
14   credibility determination.” Id. (quoting Burch v. Barnhart, 400 F.3d 676, 681 (9th
15   Cir. 2005)). A claimant need not be “utterly incapacitated” to be eligible for
16   benefits. Fair, 885 F.2d at 603.
17         Here, the ALJ found that Plaintiff’s “assertions of extreme pain and
18   weakness are also inconsistent with his admissions that [he] performs a very wide
19   range of activities of daily living, such as preparing meals, doing laundry,
20   sweeping, driving and going out shopping in stores for groceries.” Tr. 28. The
21   Ninth Circuit has “repeatedly warned that ALJs must be especially cautious in
22   concluding that daily activities are inconsistent with testimony about pain.”
23   Garrison v. Colvin, 759 F.3d 995, 1016 (9th Cir. 2014) (“impairments that would
24   unquestionably preclude work and all the pressures of a workplace environment
25   will often be consistent with doing more than merely resting in bed all day”); see
26   Diedrich v. Berryhill, 874 F.3d 634, 643 (9th Cir. 2017) (“House chores, cooking
27   simple meals, self-grooming, paying bills, writing checks, and caring for a cat in
28   one’s own home, as well as occasional shopping outside the home, are not similar


     ORDER GRANTING DEFENDANT’S MOTION - 8
 1   to typical work responsibilities.”); Smolen, 80 F.3d at 1287 n. 7 (“The Social
 2   Security Act does not require that claimants be utterly incapacitated to be eligible
 3   for benefits, and many home activities may not be easily transferable to a work
 4   environment where it might be impossible to rest periodically or take medication.”
 5   (citation omitted)); Fair, 885 F.2d at 603 (“[M]any home activities are not easily
 6   transferable to what may be the more grueling environment of the workplace,
 7   where it might be impossible to periodically rest or take medication.”). Therefore,
 8   the ALJ’s conclusion that Plaintiff’s ability to perform the activities of preparing
 9   meals, doing laundry, sweeping, driving, and shopping for groceries was
10   inconsistent with his alleged pain is not specific, clear and convincing.
11         While this reason did not meet the specific, clear and convincing standard,
12   any error is considered harmless because the ALJ provided other reasons that went
13   unchallenged by Plaintiff. See Carmickle, 533 F.3d at 1163 (upholding an adverse
14   credibility finding where the ALJ provided four reasons to discredit the claimant,
15   two of which were invalid); Batson, 359 F.3d at 1197 (affirming a credibility
16   finding where one of several reasons was unsupported by the record); Tommasetti
17   v. Astrue, 533 F.3d 1035, 1038 (9th Cir. 2008) (an error is harmless when “it is
18   clear from the record that the . . . error was inconsequential to the ultimate
19   nondisability determination”).
20         C.     Minimal and Sporadic Treatment
21         The ALJ’s third reason for rejecting Plaintiff’s symptom statements, that
22   they were inconsistent with the minimal and sporadic treatment Plaintiff received,
23   is unchallenged by Plaintiff.
24         Unexplained or inadequately explained reasons for failing to seek medical
25   treatment can cast doubt on a claimant’s subjective complaints. Fair, 885 F.2d at
26   603; Macri v. Chater, 93 F.3d 540, 544 (9th Cir. 1996) (finding the ALJ’s decision
27   to reject the claimant’s subjective pain testimony was supported by the fact that
28   claimant was not taking pain medication). Here, the ALJ found that Plaintiff’s


     ORDER GRANTING DEFENDANT’S MOTION - 9
 1   “allegations of total disability under the Social Security Act is contradicted by the
 2   facts that he has not required hospitalization and never been referred for injection
 3   treatment or surgical intervention,” Tr. 25, and that “[t]he record reflects minimal
 4   and sporadic mental health treatment with conservative antidepressant/anxiety
 5   medication and some counseling,” Tr. 28.
 6         Plaintiff failed to challenge this reason in his Motion for Summary
 7   Judgment. ECF No. 13 at 12-13. Therefore, the Court will not consider it further.
 8   See Carmickle, 533 F.3d at 1161 n.2.
 9         Considering the ALJ provided two reasons that were not properly challenged
10   by Plaintiff, the Court will not disturb the ALJ’s determination.
11   2.    Medical Opinions
12         Plaintiff argues the ALJ failed to properly consider and weigh the medical
13   opinions expressed by William Roth, M.D., Dr. Arnold, and Dr. Alpren. ECF No.
14   13 at 15-17.
15         In weighing medical source opinions, the ALJ should distinguish between
16   three different types of physicians: (1) treating physicians, who actually treat the
17   claimant; (2) examining physicians, who examine but do not treat the claimant;
18   and, (3) nonexamining physicians who neither treat nor examine the claimant.
19   Lester, 81 F.3d at 830. The ALJ should give more weight to the opinion of a
20   treating physician than to the opinion of an examining physician. Orn, 495 F.3d at
21   631. Likewise, the ALJ should give more weight to the opinion of an examining
22   physician than to the opinion of a nonexamining physician. Id.
23         When an examining physician’s opinion is not contradicted by another
24   physician, the ALJ may reject the opinion only for “clear and convincing” reasons,
25   and when an examining physician’s opinion is contradicted by another physician,
26   the ALJ is required to provide “specific and legitimate reasons” to reject the
27   opinion. Lester, 81 F.3d at 830-31. The specific and legitimate standard can be
28   met by the ALJ setting out a detailed and thorough summary of the facts and


     ORDER GRANTING DEFENDANT’S MOTION - 10
 1   conflicting clinical evidence, stating his interpretation thereof, and making
 2   findings. Magallanes v. Bowen, 881 F.2d 747, 751 (9th Cir. 1989). The ALJ is
 3   required to do more than offer her conclusions, she “must set forth [her]
 4   interpretations and explain why they, rather than the doctors’, are correct.”
 5   Embrey v. Bowen, 849 F.2d 418, 421-22 (9th Cir. 1988).
 6         A.     William Roth, M.D.
 7         On May 10, 2016, Dr. Roth completed a Documentation Request for
 8   Medical or Disability Condition form for the Washington Department of Social
 9   and Health Services (DSHS). Tr. 499-501. He diagnosed Plaintiff with lumbar
10   strain, depression/anxiety/PTSD, and borderline personality. Tr. 499. He stated
11   that Plaintiff could work, look for work, or prepare for work for zero hours due to
12   “poor personal interactions,” and “not good working with public,” “back pain –
13   pain with ambulation currently treated by pain specialist.” Id. Dr. Roth was then
14   asked a two-part question, but the first full question is not visible on the page. Tr.
15   500. The second part of the question is visible and reads “If yes, this person has
16   the following limitations.” Id. Dr. Roth responded by checking the box associated
17   with “Sedentary work: Able to lift 10 pounds maximum and frequently lift or carry
18   such articles as files and small tools. A sedentary job may require sitting, walking
19   and standing for brief periods.” Id. He stated that the condition was permanent
20   and likely to limit his ability to work, look for work, or train for work. Id.
21         The ALJ gave this opinion partial weight because she agreed with the
22   limitation to only walk or stand for brief periods. Tr. 27. However, she rejected
23   the remaining portion of his opinion for three reasons: (1) Dr. Roth provided
24   diagnoses without supporting objective medical evidence; (2) the opinion that
25   Plaintiff could perform sedentary work was inconsistent with the opinion he could
26   work for zero hours; and (3) Dr. Roth provided no basis for the psychological
27   aspect of his opinion. Id. Dr. Roth’s opinion is inconsistent with the opinions of
28   Robert Hander, M.D., Tr. 100-01 (opining there was no physical medical


     ORDER GRANTING DEFENDANT’S MOTION - 11
 1   determinable impairment), and Myung A. Song, D.O., Tr. 137-38 (limited Plaintiff
 2   to sedentary work). Therefore, the ALJ was required to provide specific and
 3   legitimate reasons to reject the opinion.
 4         The ALJ’s first reason for rejecting portions of Dr. Roth’s opinion, that he
 5   failed to provide objective medical evidence in support of his diagnoses, is
 6   unchallenged by Plaintiff. ECF No. 13 at 13-15. Plaintiff does challenge the
 7   ALJ’s rejection of pain testimony due to the lack of objective findings. Id. at 15
 8   citing Cotton v Bowen, 799 F.2d 1403 (9th Cir. 1986). However, this challenge
 9   fails because the cited case addresses criteria for discounting a physician’s opinion,
10   while the issue here is the reliability of a claimant’s statement. ECF No. 13 at 15.
11   Here, Plaintiff failed to properly challenge this reason by the ALJ. Therefore, the
12   Court will not consider the issue further. See Carmickle, 533 F.3d at 1161 n.2.
13         The ALJ’s second reason for rejecting portions of Dr. Roth’s opinion, that it
14   was internally inconsistent, is specific and legitimate. Internal inconsistencies in a
15   physician’s report is a clear and convincing reason to reject an opinion. Bayliss v.
16   Barnhart, 427 F.3d 1211, 1216 (9th Cir. 2005). Here, the ALJ found that Dr.
17   Roth’s statement that Plaintiff could perform work activities for zero hours was
18   inconsistent with his statement that Plaintiff was limited to sedentary work. Tr. 27.
19   Plaintiff argues that these are not inconsistent. ECF No. 13 at 15. He asserts that
20   Dr. Roth opined Plaintiff was limited to sedentary work based on his physical
21   problems, but when the psychological problems were combined with the physical
22   problems, Plaintiff was precluded from work. Id. This interpretation of the
23   evidence is not supported by the record. This reason meets the specific and
24   legitimate reason for rejecting Dr. Roth’s opinion.
25         The third reason the ALJ rejected Dr. Roth’s opinion, that there was no basis
26   for the psychological portion of the opinion, is specific and legitimate. The
27   Regulations recognize a preference for the opinion of a specialist over a generalist.
28   20 C.R.F. § 416.920c(c)(4). Plaintiff argues that Dr. Roth’s opinion is supported


     ORDER GRANTING DEFENDANT’S MOTION - 12
 1   by the opinion of Dr. Arnold. ECF No. 13 at 15. However, there is no evidence in
 2   the record that Dr. Roth reviewed Dr. Arnold’s opinion. So, it is unclear how this
 3   contradicted the ALJ’s finding.
 4         B.     John Arnold, Ph.D.
 5         On October 9, 2014, Dr. Arnold completed a Psychological/Psychiatric
 6   Evaluation for DSHS. Tr. 482-86. He diagnosed Plaintiff with the following
 7   mental health impairments: rule out somatoform disorder; major depressive
 8   disorder, recurrent, moderate to severe, generalized anxiety disorder with some
 9   social phobia features; amphetamine dependence in self-reported early full
10   remission; rule out alcohol dependence in sustained partial remission; antisocial
11   personality disorder; and rule out borderline intellectual functioning. Tr. 483. He
12   opined that Plaintiff had a marked limitation in two areas of basic functioning and
13   a moderate limitation in eight areas of basic functioning. Tr. 484. He opined that
14   Plaintiff would be impaired with available treatment for fifteen months. Id. The
15   ALJ gave the opinion little weight for two reasons: (1) it was based on Plaintiff’s
16   subjective reports and (2) the degree of limitation opined was inconsistent with the
17   mental status exam at the evaluation. Tr. 30.
18         Plaintiff’s briefing does not challenge the reasons the ALJ provided for
19   rejecting the opinion. He asserts that the opinion supports Dr. Roth’s opinion, ECF
20   No. 13 at 15, and asserts that “if an examining physician’s opinion are [sic] not
21   contradicted they can only be rejected for clear and convincing reasons. Therefore,
22   there are no clear and convincing reasons for the ALJ to reject Dr. Arnold’s
23   opinion since he was an examining psychologist.” ECF No. 13 at 16. However,
24   this is not the correct standard. When an examining physician’s opinion is not
25   contradicted by another physician, the ALJ may reject the opinion only for “clear
26   and convincing” reasons. Lester, 81 F.3d at 830-31. But, the ALJ is still required
27   to provide those reasons. None of the Plaintiff’s argument addresses the reasons
28   the ALJ provided for rejecting the opinion. Since Plaintiff did not challenge the


     ORDER GRANTING DEFENDANT’S MOTION - 13
 1   ALJ’s reason for rejecting the opinion, the Court will not address the issue further.
 2   See Carmickle, 533 F.3d at 1161 n.2.
 3         C.     Harvey L. Alpren, M.D.
 4         Dr. Alpren testified at the September 22, 2016 hearing, Tr. 51-56, and he
 5   responded to written interrogatories on November 23, 2016, Tr. 698-708. At the
 6   hearing, Dr. Alpren stated Plaintiff had two severe physical impairments: morbid
 7   obesity and degenerative disc disease. Tr. 54. He stated that he did not meet or
 8   equal listing 1.04. Id. He provided a residual functional capacity restricting
 9   Plaintiff to lifting twenty pounds occasionally, ten pounds frequently, standing or
10   walking two out of eight hours, sitting six out of eight hours, occasional postural,
11   and no ropes or ladders. Id. He stated he “could understand” the use of a cane for
12   Plaintiff’s ambulation. Tr. 55. In November of 2016, he responded to the ALJ’s
13   written interrogatories and opined that Plaintiff could sit for an hour at a time for a
14   total of six hours, stand for an hour at a time for a total of two hours, and walk for
15   an hour at a time for a total of two hours. Tr. 700. He stated that Plaintiff required
16   the use of a cane to ambulate. Id. He limited the use of Plaintiff’s left foot to only
17   frequent operation of foot controls. Tr. 701. He limited all of Plaintiff’s postural
18   activities to occasionally. Tr. 702. He opined that Plaintiff equaled listing 1.04A
19   by February 2016 when obesity with low back pain and “psych.” were combined
20   and citied to exhibit 17F, which contain treatment records from Northwest Spine
21   and Pain. Tr. 707.
22         The ALJ gave Dr. Alpern’s opinion great weight, but assigned little or no
23   weight to the opinion that Plaintiff met or equaled listing 1.04A for three reasons:
24   (1) it was inconsistent with the objective medical evidence; (2) it was inconsistent
25   with the level of functioning required for Plaintiff’s reported activities; and (3) it
26   was inconsistent with the opinion of the psychological expert, Dr. Moore. Tr. 29.
27         Plaintiff argues that since Dr. Alpern stated Plaintiff equaled a listing, “a
28   favorable decision should have been issued at that point.” ECF No. 13 at 16. He


     ORDER GRANTING DEFENDANT’S MOTION - 14
 1   then argues that the opinion of a non-examining, non-treating physician does not
 2   constitute substantial evidence. ECF No. 13 at 17. As a medical expert at the
 3   hearing, Dr. Alpern was a non-examining, non-treating physician. Therefore,
 4   Plaintiff’s argument is unclear. Either way, Plaintiff failed to challenge the reasons
 5   the ALJ provided for rejecting Dr. Alpern’s opinion that he did not meet or equal a
 6   listing. Therefore, the Court will not address the issue further. See Carmickle, 533
 7   F.3d at 1161 n.2.
 8                                     CONCLUSION
 9         Accordingly, IT IS ORDERED:
10         1.     Defendant’s Motion for Summary Judgment, ECF No. 14, is
11   GRANTED.
12         2.     Plaintiff’s Motion for Summary Judgment, ECF No. 13, is DENIED.
13         The District Court Executive is directed to file this Order and provide a copy
14   to counsel for Plaintiff and Defendant. Judgment shall be entered for Defendant
15   and the file shall be CLOSED.
16         DATED August 14, 2019.
17
18                                _____________________________________
                                            JOHN T. RODGERS
19                                 UNITED STATES MAGISTRATE JUDGE
20
21
22
23
24
25
26
27
28


     ORDER GRANTING DEFENDANT’S MOTION - 15
